DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Applicants' arguments, filed July 28, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Allon et al. (US 2015/0283078) in view of Gobbi et al. (Biomaterials, 2010) and Schmidt et al. (US 5,817,334).
Allon et al. discloses a liposome based composition with a short apolipoprotein A recognition and/or a short amyloid beta recognition peptide conjugated thereto that can be used for therapeutic or diagnostic purposes (whole document, e.g., abstract). Strategies that enhance drug and/or substance delivery across the blood brain barrier (BBB) without undesired disposition of the drug/substances into non-targeted organs and without tampering with the integrity of the endothelial tissue which supports and protects the brain from molecules carried by the vascular system are embodied (¶ [0018]). The peptide can be conjugated via a peptide bond and the anchored peptide can by a polypeptides such as those with SEQ ID NOs 1 – 6, which are BBB recognition peptides (¶¶ [0001], [0008] and [0019]). SEQ ID NO 5 of Allon et al. is the same as SEQ ID NO 1 of the instant application. The peptide can be conjugated to the liposome to a lipid comprising at least one spacer amino acid to 1,2-dioleoyl-sn-glycero-3-succinate (¶ [0012]). The succinate such as 1,2-dioleoyl-sn-glycero-3-succinate is added at a concentration of 0.1 – 1 mol% (¶ [0048]). In one embodiment, lipids such as the phospholipids phosphatidylcholine, phosphatidylethanolamine, phosphatidic acid, phosphatidylinositol and sphingomyelin with two hydrocarbon chains typically 13 – 22 carbon atoms long with varying degrees of unsaturation can be used (¶ [0031]). Lipid mixtures, cationic lipids and anionic lipids can be used in some embodiments (¶¶ [0034] and [0037]). Phosphatidylcholine, phosphatidyl ethanolamine and sphingomyelin are zwitterionic lipids while phosphatidic acid and phosphatidyl inositol are anionic lipids. The inventive liposomes can have a zeta potential ranging from -10 mV to -200 mV with additional, narrower ranges and specific negative zeta potentials specified (¶ [0074]). In further embodiments, the liposomes can be comprised of cholesterol (Ch), 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC) and 1,2-dioleoyl-sn-glycero-3-phosphoethanolamine (DOPE; ¶ [0009]). Therapeutic or diagnostic agents can be incorporated into the liposomes using standard methods (¶ [0045]), with a variety of substances such as anticancer agents and imaging agents such as radioisotopes and contrast agents being disclosed (¶¶ [0075] onward and ¶ [0089]) with a wide variety of possible concentrations disclosed (¶ [0080] – [0082]). The loaded drugs can either be hydrophilic or lipophilic (¶ [0105] onward) and standard methods such as passive entrapment of water-soluble compounds of lipophilic compounds are disclosed (¶ [0045]). Anti-psychotic agents and any agent having a therapeutic effect in the brain are also disclosed (¶ [0076]), which read on central nervous system drugs.
The relative amounts of the various ingredients as claimed is not disclosed. 
Gobbi et al. discloses liposome functionalized to target Aβ1-42 including those comprising the anionic phospholipid phosphatidic acid (PA; whole document, e.g., abstract). Liposomes with cholesterol, sphingomyelin and other lipids such as phosphatidylcholine were also prepared as shown in table 1. Among the prepared liposomes are those comprising a 1:1 molar ratio of sphingomyelin (SM) and cholesterol (chol) with 20 mol% PA, meaning that 40 mol% SM and 40 mol% chol were present in the prepared liposomes having a zeta potential of about -48 mV. The liposome with 5 mol% PA had a less negative zeta potential of about -40 mV and contained 47.5 mol% each of SM and chol. The high net negative zeta-potential is predictive of good stability with the size being stable over long times, indicative of the ability to resist aggregation (p 6527, col 1, ¶ 1). Liposome exposing PA showed the highest binding to Aβ1-42 fibrils (e.g., figure 2). 
Schmidt et al. discloses cholesterol containing phospholipid liposomes that maintain their structure and size distribution when dried and then reconstituted (whole document, e.g., abstract). Encapsulation of therapeutic and diagnostic agents in liposomes has significant commercial potential, but that potential is limited by a lack of long term stability of the liposome itself and/or the encapsulated agent(s) (col 2, ln 3 – 10). The disclosed commercially feasible process makes liposomes optionally containing sterols or other stabilizing molecules, particularly cholesterol, with a combination of cryoprotective agents wherein after lyophilization, more that 90% of the liposomes are intact and are essentially of the same structure and size as before lyophilization (col 4, ln 26 – 39). The stability of the liposomes may be further enhanced by the incorporation of 25 – 50 mol% cholesterol into the liposome and for liposomes made of distearoylphosphatidylcholine, the cholesterol and distearoylphosphatidylcholine can be present in a molar ratio ranging from about 1:1 to about 3:1, preferably 2:1 are disclosed (col 5, ln 38 – 46). A 1:1 molar ratio corresponds to 50 mol% cholesterol and 50mol% phosphatidylcholine.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the amount of cholesterol, phosphatidic acid and phosphatidylcholine present in the brain targeted liposomes of Allon et al., which could be loaded with various therapeutic or imaging agents for delivery to the brain with a BBB recognition peptide such as those disclosed by Allon et al. included in the liposomal formulation via a succinate linker to enhance delivery across the BBB. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because features of the liposomes such as the lipid content, cholesterol content, drug content and overall charge, reflected by the zeta potential, affect the behavior of the final drug loaded liposomes. While Allon et al. discloses that such ingredients can be present, there is little disclosure as to suitable amounts of the various ingredients. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of drug delivery to the desired target area. Schmidt et al. discloses that up to 50 mol% cholesterol can be present in liposomes comprising phosphatidylcholine and Gobbi et al. discloses that liposomes with 5 or 20 mol% PA with remainder comprised of cholesterol and sphingomyelin show a high affinity for amyloid beta peptide but this would not necessarily result in efficient delivery via systemic administration due to the BBB. Delivery of the liposome to the brain will be enhanced by conjugation of the BBB recognition peptide to the liposomes via a lipid comprising at least one spacer amino acid to 1,2-dioleoyl-sn-glycero-3-succinate. The peptides of Allon et al. must present on the outside of the liposome to alter the behavior of liposomes after administration, and would allow for more therapeutic agent to reach the brain following systemic administration. Sphingomyelin and phosphatidyl choline are well known zwitterionic lipids that are appreciated in the art as functional equivalents. The use of phosphatidic acid, which would tend to have a negative charge, can be added to modulate the positive charges arising from the use of the amine containing phosphatidylcholine and the charged amino acids in the peptides that can be attached to the liposomes for targeting purposes of Allon et al. The localization of the drug in the liposome will be determined by the hydrophobicity of the incorporated agents and a wide variety of agents of varying hydrophobicity can be loaded in the lipid structures, rendering obvious claims 8 and 9. Depending on the desired dosage of the therapeutic agent or imaging agent, the amount of drug present in the liposome would be routinely optimized. There is no evidence of record as to the criticality of the claimed amounts. 

The new grounds of rejection about uses some of the previously applied references but in a different combination than applied previously. Regarding the references that are used in the grounds of rejection set forth above, Applicants argue that the combined prior art is silent with respect to the formulation of claim 1 with 12 to 18 mol% phosphatidic acid. That the prior art discloses negatively charged liposomes is of little relevance to the invention of claim 1. The state of the art inclusive of Berentholz highlights the advantages of positively and neutral liposome and there is no guidance or clear advantage in the use of negatively charged liposomes. [Examiner’s note: no copies of any of the references cited in the response were already of record and no copies were provided for the Examiner to review so the information contained in these references has not been considered.] Negatively charged liposomes were found to be advantageous in the present invention and contradicts the state of the art since they contain a significant amount of cholesterol and phosphatidyl choline. A person of skill in the art would choose a substantial amount of cholesterol when formulating positively charged liposomes but not negatively charged liposomes comprising phosphatidic acid and phosphatidylcholine. The state of the art as a high amount of cholesterol is used to boost the charge of cationic but not negatively charged liposomes. Gobbi et al. represents the state of the art and uses a lower amount of cholesterol and is limited to the use of phosphatidic acid for peptide binding which is irrelevant and unrelated to claim 1 requiring that the peptide is bound to succinate within said liposome bilayer. Even the use of phosphatidylcholine in the context of the claim is totally unsupported and even contradictory to the state of the art as such high amount [sic] of phosphatidylcholine is suggested to cause hyperpermeability and inherent instability. It is no surprise that Gobbi et al. avoids phosphatidylcholine as specifically highlighted in the Office Action. The Examiner has acknowledged that the cited art neither discloses, teaches nor suggests the current range of liposome constituents. A person of skill in the art would avoid the liposome formulation of claim 1 and would not envision and even avoid the criticality of the respective claimed amounts of cholesterol, phosphatidylcholine and phosphatidic acid.
These arguments are unpersuasive. Applicants do not address that all of the liposomes prepared in Gobbi et al. have a negative zeta potential and at least 40 mol% cholesterol, which lies squarely within the claimed range for the amount of cholesterol. No liposomes are prepared in Gobbi et al. that comprise both phosphatidic acid and phosphatidylcholine with cholesterol, but each of the lipids is used individually in combination with sphingomyelin, another zwitterionic lipid, and 40 mol% cholesterol. It is not clear how the previous Office highlighted the avoidance of phosphatidyl choline. Gobbi et al. uses phosphatidylcholine in one formulation but does not prepare a combination of phosphatidic acid, cholesterol and phosphatidylcholine. Cholesterol is not a charged molecule under physiological conditions so the allegations that the inclusion of cholesterol increases the cationic charge is not understand, particularly in light of the explicit results of negatively charged liposomes comprising at least 40 mol% cholesterol set forth in Gobbi et al. The 5 mol% and 20 mol% phosphatidic acid used in Gobbi et al. form a range that completely encompasses the currently claimed range for the amount of phosphatidic acid that is present. As discussed in more detail in previous Office Action, the data in figure 5 does not present evidence of unexpected results that is sufficient to overcome the prima facie case of obviousness. The liposomes used in the mouse model of drug delivery of the instant application do not fall within the scope of the instant claims as they only contain 7 mol% “phosphatidyl phosphoric acid” (phosphatidic acid), which lies well below the lower limit of 12 mol%. The presence of such lipids would provide affinity for Aβ1-42 fibrils as taught by Gobbi et al. but does not teach away from the addition of a peptide, attached via a succinate linker of a peptide such as those taught in Allon et al. that improve the ability of the liposomes to cross the blood brain barrier. The liposomes of Schmidt comprise 25 – 50 mol% cholesterol and from about 1:1 to about 3:1 molar ratio with phosphatidylcholine which results in amounts that fall within the claimed range. Positively or negatively charged surface modifiers can be present in the liposomes of Schmidt (col 5, ln 9 – 11), which does not rise to the level of teaching away from the preparation of negatively charged liposomes with such amounts of cholesterol and phosphatidylcholine. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. The liposomes of Song et al. are positively charged (e.g., p 1406, col 1, ¶ 4) but the fact that particles of the opposite charge are also suitable for drug delivery to the brain does not rise to the level of teaching away from negatively charged liposomes. The Office Action indicates that the primary reference of Allon et al. does not disclose amounts for the various ingredients but not that there is no such disclosures in any of the applied documents or that such limitations are not rendered obvious by the combined teachings of the applied prior art and the knowledge of the person of ordinary skill in the art as of the effective filing date of the claimed invention. The secondary references provide specific teachings as to amounts of such ingredients that can be used to prepare charged liposomes, which due to their charge exhibit favorable properties such as size stability, which renders obvious the claimed amounts and negative zeta potential. As discussed previously, the evidence of record does not establish what the expected results for the surface charge would be as the mol% of phosphatidic acid increases and the ratio of the other ingredients of the liposome remain constant is in fact unexpected and results in a statistical and practical difference in behavior for the claimed amounts of ingredients in the liposome.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allon et al., Gobbi et al. and Schmidt et al. as applied to claims 1, 3 and 5 – 10 above, and further in view of Song et al. (Drug Deliv, 2016; available online July 23, 2015).
Allon et al., Gobbi et al. and Schmidt et al. are discussed above.
Temozolomide as a therapeutic agent is not disclosed.
Song et al. discloses nanostructured lipid carriers for glioblastoma multiforme (GBM) chemotherapy that comprise the drug temozolomide (TMZ; whole document, e.g., abstract). TMZ administration is part of the standard of care for patients diagnosed with high-grade malignant glioma (p 1404, col 2, ¶ 2). Lipid based nanoparticles have attracted attention as an alternative to polymeric systems for drug delivery due to their biocompatible and biodegradable natural components with the RGD peptide being used for targeted delivery due to high binding efficiency to molecules which are overexpressed on GBM cells (p 1404, col 2). Among the lipids in the carriers prepared was phosphatidylcholine (p 1405, col 1, ¶ 2). Among the features of the nanoparticles characterized was the zeta potential (p 1405, col 2, ¶ 3). The prepared particles all had positive zeta potentials, and it was reported that the positive surface charge and proper particle size are important for efficient drug delivery (p 1406, col 1, ¶ 4). In vitro results showed that the higher cytotoxicity of NLCs formulas than free drug solution with the presence of RGD could let the carriers [be] more efficient due to the target ability of the ligands to the receptors (p 1406, col 2, ¶ 3). A reasonable positive charge along with small particle were present in the well-constructed RGD-TMZ/NLCs and significantly increased the delivery of TMZ in vitro and in vivo (¶ bridging cols 1 and 2 on p 1407).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use the anti-cancer agent TMZ as the therapeutic agent in the liposomes of Allon et al., Gobbi et al. and Schmidt et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposomes can be loaded with a wide variety of therapeutic or diagnostic agents such as imaging agents. TMZ is a drug known to be useful for the treatment of glioblastoma and the use of liposomes of Allon et al., Gobbi et al. and Schmidt et al. would result in delivery of the drug across the BBB to the brain where the primary tumor would be located.

Applicants do not present any specific arguments regarding Song et al. for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants traverse on the grounds that the amendment and arguments presented above establish that the composition of the alleged prior art references are completely irrelevant to the present invention. Nevertheless, Applicants request that this rejection be held in abeyance until the claims at issue are otherwise allowable.
These arguments are unpersuasive. As detailed herein, the applied prior art is relevant to the claimed invention and renders the instant claims obvious. Applicants have not presented any arguments and/or evidence that the prior art is not actually prior art. Since the rejection is based on an issued patent and is not a provisional nonstatutory double patenting, the request to hold the rejection in abeyance is improper although the arguments render the response compliant with the regulations under 37 C.F.R. 1.111.

Claims 1, 3, 5 - 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 9,655,848 in view of Allon et al. (US 2015/0283078) in view of Gobbi et al. (Biomaterials, 2010) and Schmidt et al. (US 5,817,334) and optionally further in view of Song et al. (Drug Deliv, 2016; available online July 23, 2015). The claims of US’848 recite a liposome with a covalently anchored, via a peptide bond between a carboxyl end group of a succinate group and an amino group of the peptide, where that peptide can be AHRERMS or ARERMs (claim 1). A brain therapeutic compound can also be present (claim 6). The liposome can comprise cholesterol (Ch), 1,2-dioleoyl-sft-glycero-3-phosphocholine (DOPC), 1,2-dioleoyl-snglycero-3-phosphoethanolamine (DOPE) that can be present in a 1:1:1 ratio (claims 8 and 9).
The relative amounts of the various ingredients as claimed in the instant claims and the inclusion of temozolomide are claimed.
Gobbi et al., Schmidt et al. and Song et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the amount of each lipid and cholesterol present in the brain targeted liposomes of US’848, which could be loaded with a therapeutic agent such as TMZ for delivery to the brain to treat glioma. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because features of the liposomes such as the lipid content, cholesterol content, drug content and overall charge, reflected by the zeta potential, affect the behavior of the final drug loaded liposomes. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of drug delivery to the desired target area. Schmidt et al. discloses that up to 50 mol% cholesterol can be present in liposomes comprising phosphatidylcholine. Depending on the desired dosage of the therapeutic agent/drug such as TMZ, the amount of drug present in the liposome would be routinely optimized. The use of phosphatidic acid, which would tend to have a negative charge, can be added to modulate the positive charges arising from the use of the amine containing phosphatidylcholine and the charged amino acids in the peptides that can be attached to the liposomes for targeting purposes of Allon et al. There is no evidence of record as to the criticality of the claimed amounts. The localization of the drug in the liposome will be determined by the hydrophobicity of the incorporated agents and a wide variety of agents of varying hydrophobicity can be loaded in the lipid structures. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618